Citation Nr: 1629391	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  08-05 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Chris Attig, Attorney


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from April 1950 to April 1953, to include combat service during the Korean War.  There is no evidence that the Veteran served in the Republic of Vietnam.  The Veteran did serve in the reserve, to include a term of active duty training in 1985.  He died in May 2004.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2008, the Board denied entitlement to service connection for cause of death and remanded the issue of denied entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 (West 2014).  In June 2009, the Board denied entitlement to dependency and indemnity compensation  under 38 U.S.C.A. § 1318.  In March 2011, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded that portion of the June 2009 decision which denied entitlement to dependency and indemnity compensation benefits under theories other than entitlement under 38 U.S.C.A. § 1318 for further action.  The portion of the Board's June 2009 decision, which denied entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318 was affirmed by the Court.  As such, the issue is as listed on the title page.

In September 2011, the claim was remanded to the RO via the Appeals Management Center (AMC).  Following additional development by the RO in May 2014, the Board denied the claim.  The appellant again appealed to the Court.  In April 2016, the Court granted a joint motion for remand.  

As noted in the May 2014 Board decision there are statements dated in September 2011 and June 2012 requesting that the Board "adjudicate our Clear and Unmistakable error claim."  As previously noted, the appellant has not filed an actual claim or motion of clear and unmistakable error, specifically she has not identified a Board or rating decision in which a clear and unmistakable error is alleged.  In this regard, the Court noted in March 2011 that while appellant appeared to allege clear and unmistakable error in her brief before the Court, she made no such assertion below.  As no such claim is on appeal, and the matter has been referred to the Agency of Original Jurisdiction for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the joint motion for remand agreed that further development was necessary because the May 2014 Board decision relied on an inadequate opinion which failed to comply with a September 2011 Board remand.  In the 2011 remand the Board directed that a medical professional address whether:

a)  It is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected left shoulder disability and/or vasomotor rhinitis contributed to cause his death; and 

b)  Is it at least as likely as not that lymphoma with bone metastasis, the immediate cause of death, was etiologically related to service?

The parties to the joint motion found that a February 2012 opinion, together with a July 2012 addendum addressed whether the claimed condition was less likely than not proximately due to or the result of his service connected condition; as well as whether vasomotor rhinitis and left shoulder brachial plexopathy contributed in any way to his death and if the new evidence indicates that the Veteran's lymphoma was etiologically related to his military service.  

The parties to the joint motion, however, also found that the February 2012 opinion, even when coupled with the July 2012 addendum, failed to adequately address the issue of direct service connection.  Specifically, the VA examiner was judged to have failed to provide any rationale for his opinion that the Veteran's lymphoma was not etiologically related to his military service.  The parties observed that a medical opinion is adequate when it is based on consideration of the Veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.  

Since the 2016 joint motion the representative has submitted additional evidence on behalf of the appellant to include a July 2016 letter from Judy L. Schmidt, M.D.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide a board certified oncologist who did not treat the Veteran or previously review his file, access to the claims folders, VBMS file, and Virtual VA file to address whether it is at least as likely as not that the cause of the Veteran's death, i.e., lymphoma with bone metastasis was etiologically related to his service.  In reaching any opinion the oncologist is advised that at the time of his death the Veteran was service connected for vasomotor rhinitis, and for residuals of a left shoulder injury with medial cord denervation and brachial plexopathy.  The oncologist is advised that she/he must consider all of the evidence of record, to particularly include a July 2016 opinion offered by Judy Schmidt, MD.  A complete rationale must be provided for any opinion offered.  The oncologist must address the opinion offered by Dr. Schmidt.  The oncologist must opine whether the opinion offered by Dr. Schmidt is generally accepted in the medical community.  If the oncologist disagrees with the opinion offered by Dr. Schmidt, provide a fully reasoned explanation for that disagreement.

2.  Thereafter, the RO must review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her attorney the requisite period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




